Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2-17-21 have been fully considered but they are not persuasive.

Applicant asserts that the claims are amended to recite microcavities cooperate as an obstacle at their flanks but do not form coupling teeth. Thus applicant asserts the prior art does not address this limitation. This argument is not persuasive. If a structure has a flank and that flank engages a cooperating flank to form an obstacle to relative movement it is unclear how such as structure cannot be construed to be a tooth. Moreover the prior art examples address the issue is clearly different ways from that of a traditional tooth. Stultz is sized and shaped to allow slipping when under load between two surface plates – claim 1, 30 and 36 figure 1, abstract. Clearly these are not rigid teeth that engage in a non-slipping fashion. They are a series of flanks on a plate to form a structure that resists slipping below a threshold pursuant to the spring force applied there between – figure 1. It is unclear how to narrowly construe these to be teeth while simultaneously construing applicant’s invention to not be teeth. If general flanks that engage are not permissible structure owing to claim 1, what Is? Semons approaches a completely different issue. This is a belt that wraps around a wheel or set of wheels – figure 2. If applicant wants to preclude teeth, but keep flanks which resist relative motion as obstacles, how then could a simple belt with flanks formed thereon not read on claim 1? It is a flexible belt not a rigid pinion engaging another rigid pinion. The examiner is completely unsure how to interpret the claim pursuant to applicant's characterizations. There is simply no apparent rational basis for interpreting claim 1 that precludes both prior art examples. If the recitation allow slipping one reference expressly .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the microcavities cooperate as an obstacle at their flanks, but do not form coupling teeth. Applicant’s cavities are teeth. A projection having a flank that cooperates with another such flank to form an obstacle is what a tooth is. Berners illustrated professional dictionary of horology defines tooth/teeth as the projecting part of the periphery of cogwheels, gearwheels, escape-wheels, ratcher wheels, etc. The micro-cavities disclosed/claimed by applicant form obstacles using their flanks and thus reasonably form teeth. 
Claims 2-21 depend from claim 1 and thus have at least the same defect. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 13-15, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stultz (US 5042017).
With regard to claim 1 Stultz discloses a mechanical connection device comprising: 
a first part (30) comprising a first area (30) with a first micro-cavitites (30); and – 
a second part (36) comprising a second area (36) with a second micro- cavitites (36), the first and second areas being in contact with one another in a mechanical connection configuration (figure 1), wherein the microcavities cooperate as an obstacle at their flanks, but do not form coupling teeth (figure 1; claim 1 details wherein the structures are allowed to slip and thus are not firmly engaging teeth).

With regard to claim 2 Stultz discloses the device as claimed claim 1, wherein the first micro-cavities are micro-grooves and/or the second micro-cavities are micro-grooves (figure 1).  

With regard to claim 4 Stultz discloses the device as claimed claim 1, wherein the micro-cavities have flanks forming an angle (a) of between 90 and 160 from the bottoms of the first micro-cavities, and/or the second micro-cavities have flanks forming an angle (a) of between 90° and 160° from the bottoms of the second micro-cavities.  

    PNG
    media_image1.png
    618
    922
    media_image1.png
    Greyscale



With regard to claim 5 Stultz discloses the device as claimed claim 1, wherein the first micro-cavities and the second micro-cavities, are oriented perpendicularly, or substantially perpendicularly, to the forces transmitted from the first part to the second part at the a contact between the first and second parts, or the first micro-cavities and the second micro-cavities are oriented parallel, or substantially parallel, to the forces transmitted from the first part to the second part at the contact between the first and second parts (figure 1).  

With regard to claim 6 Stultz discloses the device as claimed claim 1, wherein the first part is a part which is fitted such so as to be mobile relative to a frame (20 - figure 1), and/or the second part is a part 

With regard to claim 7 Stultz discloses the device as claimed claim 1, wherein the first area forms a portion of a first surface of the first part (figure 1), and/or the second area forms a portion of a second surface of the second part (figure 1).

With regard to claim 8 Stultz discloses the device as claimed claim 7, wherein the portion of the first surface is micro-structured on the interior or on the exterior, and/or the portion of the second surface is micro-structured on the interior or exterior (figure 1).  

With regard to claim 9 Stultz discloses the device as claimed claim 1, wherein the device comprises a return element (42 figure 1), for resilient return of the first area into contact against the second area (figure 1).  

With regard to claim 13 Stultz discloses a timepiece mechanism, comprising a mechanical connection device as claimed claim 1 (column 1 line 11; column 2 lines 9-10).

With regard to claim 14 Stultz discloses a timepiece movement comprising a mechanism as claimed in claim 13 (column 1 line 11; column 2 lines 9-10).

With regard to claim 15 Stultz discloses a timepiece, comprising a movement as claimed claim 14 (column 1 line 11; column 2 lines 9-10).   



With regard to claim 20 Stultz discloses the mechanical connection device as claimed in claim 1, which is a mechanical connection device for a timepiece or a mechanical transmission device for a timepiece (column 1 line 11; column 2 lines 9-10).

Claim(s) 1, 2, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Semon (US 2008/0095968).
With regard to claim 1 Semon discloses a mechanical connection device comprising: 
a first part (20) comprising a first area with a first micro-cavities (figure 2); and – 
a second part (23) comprising a second area  with a second micro- cavities (figure 2), the first and second areas being in contact with one another in a mechanical connection configuration (figure 2) wherein the first microcavities cooperate as an obstacle at their flanks, but do not form coupling teeth (figure 2, paragraph 149 the method may be applied to friction elements such as friction wheels, paragraphs 145, 167, 202; furthermore Semon’s disclosure pertains to a belt engaging wheels).

With regard to claim 2 Semon discloses the device as claimed claim 1, wherein the first micro-cavities are micro-grooves and/or the second micro-cavities are micro-grooves (figure 2).



With regard to claim 7 Semon discloses the device as claimed claim 1, wherein the first area forms a portion of a first surface of the first part (figure 2), and/or the second area forms a portion of a second surface of the second part (figure 2).

With regard to claim 8 Semon discloses the device as claimed claim 7, wherein the portion of the first surface is micro-structured on the interior or on the exterior, and/or the portion of the second surface is micro-structured on the interior or exterior (figure 2).  

With regard to claim 9 Semon discloses the device as claimed claim 1, wherein i-the device comprises a return element (21), for resilient return of the first area into contact against the second area (paragraph 173).  

With regard to claim 10 Semon discloses a method for production of a device as claimed claim 1, wherein the method comprises: - treating, a first part by means of a laser (abstract), , in order to obtain the first micro-cavities (abstract); and - treating, a second part by means of a laser,  in order to obtain the second micro-cavities (abstract; figure 1; paragraph 173).   

With regard to claim 12 Semon discloses a device obtained by implementation of the method as claimed claim 10 (figure 2; paragraph 173; abstract).  

With regard to claim 13 Semon discloses a timepiece mechanism, comprising a mechanical connection device as claimed claim 1 (figure 2).

With regard to claim 14 Semon discloses a timepiece movement comprising a mechanism as claimed in claim 13 (paragraph 161; figure 2).

With regard to claim 15 Semon discloses a timepiece, comprising a movement as claimed claim 14 (paragraph 161).   

With regard to claim 16 Semon discloses the production method as claimed in claim 10, wherein the treating of the first part is texturizing or structuring the first part and the treating of the second part is texturizing or structuring the second part (paragraph 173; abstract; the treating step includes giving the part structure).

With regard to claim 20 Semon discloses the mechanical connection device as claimed in claim 1, which is a mechanical connection device for a timepiece or a mechanical transmission device for a timepiece (paragraph 161).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 10, 12, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stultz (US 5042017) in view of Semon (US 2008/0095968)
With regard to claim 3 (depends from claim 1) Stultz does not disclose the claimed: 
wherein the first micro-cavities have a depth of less than 100 and/or the second micro-cavities have a depth of less than 100 pm, and/or the first and second micro-cavities have the same depth or substantially the same depth, and/or the first micro-cavities have a width of less than 200, and/or the second micro-cavities have a width of less than 200 pm, and/or the first and second micro-cavities have the same width or substantially the same width.  
Semon teaches that it is common to make engaging surfaces that are on the order of hundredth of millimeter – paragraph 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Stultz engaging structures to be very small, on the order of hundredth of a millimeter, as taught by Semon. The reason for doing so would have been to form a smaller depth structure, as taught by Semon. 1/100 mm is equal to 10 um.

With regard to claim 10 (depends from claim 1) Stultz does not disclose the claimed: wherein i-the method comprises: - treating, a first part by means of a laser, in order to obtain the first micro-cavities; and - treating, a second part by means of a laser,  in order to obtain the second micro-cavities.   
Semon teaches structuring a mechanical part with a laser. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Stultz device to have been structured by structuring steps using a laser as taught by Semon. The reason for doing so would have been to form the structure with a high degree of control and accuracy as taught by Semon.



With regard to claim 16 (depends from claim 10) Stultz does not disclose the claimed: wherein the treating of the first part is texturizing or structuring the first part and the treating of the second part is texturizing or structuring the second part. Semon teaches structuring a mechanical part with a laser. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Stultz device to have been structured by structuring steps, such as with a laser as taught by Semon. The reason for doing so would have been to form the structure with a high degree of control and accuracy as taught by Semon.

With regard to claim 21 (depends from claim 3) Stultz does not disclose the claimed: 
wherein each of said first micro-cavities have a depth of less than 100 um and a width of less than 200 um, and each of said second micro-cavities have a depth of less than 100 um and a width of less than 200 um.
Semon teaches that it is common to make engaging surfaces that are on the order of hundredth of millimeter – paragraph 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Stultz engaging structures to be very small, on the order of hundredth of a millimeter, as taught by Semon. The reason for doing so would have been to form a smaller depth structure, as taught by Semon. 1/100 mm is equal to 10 um.

Claims 11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stultz (US 5042017) in view of Semon (US 2008/0095968) in further view of Marlot Doerr (US 2017/0298528).

Marlot Doerr teaches forming a graphene layer on a timepiece component to reduce friction. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Stultz’s device with a prior action step of coating the first area with a friction reducing coating in the form of graphene as taught by Marlot Doerr. The reason for doing so would have been to reduce friction as taught by Marlot Doerr. 
With regard to claim 17 (depends from claim 11) Stultz does not disclose the claimed: wherein the friction-reduction layer coated on the first area is based on carbon, and/or the friction-reduction layer coated on the second area is based on carbon.  
Marlot Doerr teaches forming a graphene layer on a timepiece component to reduce friction. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Stultz’s device with a prior action step of coating the first area with a friction reducing coating in the form of graphene as taught by Marlot Doerr. The reason for doing so would have been to reduce friction as taught by Marlot Doerr. 

With regard to claim 18 (depends from claim 11) Stultz does not disclose the claimed: wherein the friction-reduction layer coated on the first area is based on graphene, and/or the friction-reduction layer coated on the second area is based on graphene.  
Marlot Doerr teaches forming a graphene layer on a timepiece component to reduce friction. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Stultz’s device with a prior action step of coating the first area with a friction reducing . 

Claims 11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semon (US 2008/0095968) in view of Marlot Doerr (US 2017/0298528).
With regard to claim 11 (depends from claim 10) Semon does not disclose the claimed: the method comprises a prior step action of coating of the first area with a friction- reduction layer, and/or of coating of the second area with a friction-reduction layer.
Marlot Doerr teaches forming a graphene layer on a timepiece component to reduce friction. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Semon’s device with a prior action step of coating the first area with a friction reducing coating in the form of graphene as taught by Marlot Doerr. The reason for doing so would have been to reduce friction as taught by Marlot Doerr. 
With regard to claim 17 (depends from claim 11) Semon does not disclose the claimed: wherein the friction-reduction layer coated on the first area is based on carbon, and/or the friction-reduction layer coated on the second area is based on carbon.  
Marlot Doerr teaches forming a graphene layer on a timepiece component to reduce friction. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Semon’s device with a prior action step of coating the first area with a friction reducing coating in the form of graphene as taught by Marlot Doerr. The reason for doing so would have been to reduce friction as taught by Marlot Doerr. 


Marlot Doerr teaches forming a graphene layer on a timepiece component to reduce friction. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Semon’s device with a prior action step of coating the first area with a friction reducing coating in the form of graphene as taught by Marlot Doerr. The reason for doing so would have been to reduce friction as taught by Marlot Doerr. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






2-23-21
/SEAN KAYES/Primary Examiner, Art Unit 2844